Name: Commission Regulation (EEC) No 145/81 of 19 January 1981 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1980 to be carried forward to the 1981 financial year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 81 Official Journal of the European Communities No L 17/7 COMMISSION REGULATION (EEC) No 145/81 of 19 January 1981 fixing the prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1980 to be carried forward to the 1981 financial year Whereas it is not necessary to use the facility for reducing prices of certain intervention stocks as at 31 December 1980 , as provided for by Article 8 , second paragraph , of Regulation (EEC) No 1883/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (*), as last amended by Regulation (EEC) No 249/80 (2 ), and in particular Articles 8 and 9 thereof, Whereas it is specified in the first paragraph of Article 8 of Regulation (EEC) No 1883/78 that prices shall be determined for calculating the value of the agricultural products in intervention storage on 31 December 1980 to be carried forward to the 1981 financial year ; whereas these products are generally valued at their purchase price ; whereas these prices should therefore be based on the actual purchase prices paid by the intervention agencies during a reference period stretching from 1 January 1980 to the latest month for which the figures are known (including those of products carried over from 1979 and entered in the accounts on 1 January 1980 at their carry over prices) ; Whereas under Commission Regulations (EEC) No 3265/80 (3 ), (EEC) No 3300/80 (4 ), (EEC) No 3382/80 (5 ), and (EEC) No 3383/80 ("), substantial quantities of intervention products have been made available at a reduced price so that they can be dispatched to Poland ; whereas in as far as these quan ­ tities have not physically been taken over by the purchaser, the selling price to be used shall be the price shown in the above Regulations ; The prices to be used for calculating the value of agri ­ cultural products in intervention storage on 31 December 1980 to be carried over into the 1981 finan ­ cial year are fixed in the Annex hereto . However for intervention products destined for Poland and made available in December 1980 under the terms of Commission Regulations (EEC) No 3265/80 , (EEC) No 3300/80 , (EEC) No 3382/80 and (EEC) No 3383/80 , and which had still not been physi ­ cally taken over by the purchaser on 31 December 1980 , the price referred to in the above paragraph shall be replaced by the selling price as mentioned in the above Regulations . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1981 . For the Commission The President Gaston THORN (') OJ No L 216, 5 . 8 . 1978 , p . 1 . ( 2 ) OJ No L 28 , 5 . 2 . 1980 , p . 1 . ( 3 ) OJ No L 342, 17 . 12 . 1980 , p . 28 . (4 ) OJ No L 344, 19 . 12 . 1980 , p . 19 . (5 ) OJ No L 355, 30 . 12 . 1980 , p . 38 . ( 6) OJ No L 355, 30 . 12 . 1980 , p . 40 . No L 17/8 Official Journal of the European Communities 20 . 1 . 81 ANNEX Prices to be used for calculating the value of agricultural products in intervention storage on 31 December 1980 to be carried over to the 1981 financial year Product ECU/tonne Belgium Bfrs Luxem ­ bourg Lfrs Denmark Dkr Germany DM France FF Ireland £ Irl Italy Lit Nether ­ lands Fl United Kingdom £ Common wheat of :  bread-making quality 165-00 6 686 6 686 1 274 454 965 109-00 191 035 461 10200  not bread-making quality 158-00 6 402 6 402 1 220 435 924 104-00 182 931 441 97-50 Barley 156-00 6 321 6 321 1 205 429 912 10300 180 615 436 96-50 Rye 170-00 6 888 6 888 1 313 468 994 112-00 196 824 475 10500 Durum wheat 198-00 8 023. 8 023 1 529 545 1 158 130-50 229 242 553 122-50 Skimmed-milk powder 1 048-00 42 681 42 681 8 094 2916 6 128 691-00 1 213 364 2 943 648-50 Butter 2 327-00 94 770 94 770 17 972 6 475 13 606 1 534-00 2 694 177 6 535 1 439-50 Olive oil 1 361-00 55 146 55 146 10 511 3 745 7 958 897-50 1 575 752 3 803 842-00 Oilseeds 35600 14 425 14 425 2 750 980 2 082 234-50 412 173 995 220-00 Sugar 432-50 17 525 17 525 3 340 1 190 2 529 285-00 500 744 1 208 267-50 Tobacco 2 262-50 91 674 91 674 17 474 6 226 13 229 1 491-50 2 619 500 6 321 1 399-50 Beef and veal :  quarters 1 998-00 80 957 80 957 15 431 5 498 11 682 1 317-00 2 313 264 5 582 1 236-00  boned 2 540-50 102 939 102 939 19 621 6 991 14 854 1 675-00 2 941 365 7 098 1 571-50  preserves 1 870-00 75 771 75 771 14 443 5 146 10 934 1 23300 2 165 067 5 225 1 157-00